amerenbarlogo.jpg [amerenbarlogo.jpg]


Exhibit 10.1


SIGN ON AND RETENTION BONUS AGREEMENT
This Sign On and Retention Bonus Agreement (hereinafter “Agreement”) is entered
into this 1st day of March, 2018, by and between Bhavani Amirthalingam
(“Employee”) and Ameren Services Company (the “Company”), a Missouri
corporation, on behalf of itself and its parents, subsidiaries and affiliates
(Employee and the Company collectively, “Parties”).
The Company has extended an offer of employment to Employee to be employed as
Senior Vice President and Chief Digital Information Officer. As a condition of
such employment and in consideration of the mutual covenants herein contained,
the Parties mutually agree as follows:
1.    Payment of Sign On Bonus. In the event Employee signs this Agreement and
begins employment with the Company on March 1, 2018 (“Hire Date”), and
specifically in exchange for Employee’s promise to comply with Sections 4 and 6
of this Agreement, the Company agrees to pay Employee a sign on bonus in the
amount of Three Hundred Thousand Dollars and No Cents ($300,000.00), less
required withholdings (“Sign On Bonus”), within thirty (30) days of Employee’s
Hire Date, provided that Employee remains employed by the Company on the date of
such payment.
In the event Employee voluntarily resigns from employment with the Company for
any reason or is terminated by the Company for Cause (as defined in Section 3 of
this Agreement) before the one year anniversary of Employee’s Hire Date (i.e.,
before March 1, 2019), Employee agrees to repay a prorated portion of the Sign
On Bonus to the Company. Any such proration shall be based on Employee’s
completed months of employment with the Company as of the date of such voluntary
resignation or termination for Cause. Further, in the event Employee receives a
2017 incentive award payment from her former employer (“Former Employer
Incentive Payment”), Employee shall pay to the Company within thirty (30) days
and in one lump sum an amount equal to such Former Employer Incentive Payment,
net of withholdings. Employee agrees to notify the Company in writing within two
(2) business days of receiving any such Former Employer Incentive Payment and
agrees to provide the Company satisfactory substantiation of the amount thereof.
Employee specifically agrees that the Company may withhold some or all of the
amount of any repayment pursuant to this Section 1 from salary or other amounts
the Company may owe to Employee.
The Sign On Bonus is not considered eligible earnings or compensation for
purposes of benefits under the Company’s employee benefit plans, including the
Ameren Corporation Savings Investment Plan and the Ameren Retirement Plan.


1

--------------------------------------------------------------------------------

amerenbarlogo.jpg [amerenbarlogo.jpg]


2.    Payment of Retention Bonus. In the event Employee signs this Agreement and
remains employed with the Company through July 1, 2020, and specifically in
exchange for Employee’s promise to comply with Sections 4 and 6 of this
Agreement, the Company agrees to pay Employee a retention bonus in the amount of
Two Hundred Twenty Five Thousand Dollars and No Cents ($225,000.00), less
required withholdings (“Retention Bonus”), in two installments. Subject to
Employee’s continued employment with the Company through July 1, 2020 and the
other provisions of this Agreement, the Retention Bonus will be paid as follows:
(1) One Hundred Twenty Five Thousand Dollars and No Cents ($125,000.00), less
required withholdings, on July 1, 2019 and (2) One Hundred Thousand Dollars and
No Cents ($100,000.00), less required withholdings, on July 1, 2020.
In the event Employee voluntarily resigns from employment with the Company for
any reason or is terminated by the Company for Cause (as defined in Section 3 of
this Agreement) before July 1, 2020, Employee agrees to repay any portion of the
Retention Bonus paid to her prior to such voluntary resignation or termination.
Employee specifically agrees that the Company may withhold some or all of the
amount of any repayment pursuant to this Section 2 from salary or other amounts
the Company may owe to Employee.
The Retention Bonus is not considered eligible earnings or compensation for
purposes of benefits under the Company’s employee benefit plans, including the
Ameren Corporation Savings Investment Plan and the Ameren Retirement Plan.
3.    Cause. For purposes of this Agreement, Cause means one or more of the
following, as determined in the sole discretion of the Company:
(i)    Employee’s willful failure to substantially perform her duties with the
Company (other than any such failure resulting from Employee's disability that
qualifies her for benefits under the Company’s long-term disability plan), after
a written demand for substantial performance is delivered to Employee that
specifically identifies the manner in which the Company believes that Employee
has not substantially performed her duties, and Employee has failed to remedy
the situation within fifteen (15) business days of such written notice from the
Company;
(ii)    Gross negligence in the performance of the Employee’s duties which the
Company determines could or does result in material financial harm to the
Company;
(iii)    Employee’s conviction of, or plea of guilty or nolo contendere, to any
felony or other crime involving the personal enrichment of the Employee at the
expense of the Company or shareholders of the Company; or


2

--------------------------------------------------------------------------------

amerenbarlogo.jpg [amerenbarlogo.jpg]


(iv)    Employee’s willful engagement in conduct that is demonstrably and
materially injurious to the Company, monetarily or otherwise.
4.    Employee Obligations.
(a)    Detrimental Conduct or Activity. If Employee engages in conduct or
activity that the Company determines in its sole discretion is or could be
detrimental to it, including but not limited to violating Sections 4(b) and/or
(c) of this Agreement, after any portion of the Sign On Bonus and/or Retention
Bonus is paid, or if the Company learns of the actual or potential detrimental
conduct or activity after any portion of the Sign On Bonus or Retention Bonus is
paid, and such conduct occurs less than one year after the Employee’s employment
with the Company has ended, the following shall apply.
(i)    Employee shall forfeit any portion of the Sign On Bonus and/or Retention
Bonus not yet paid, and
(ii)    Employee shall repay to the Company any portion of the Sign On Bonus
and/or Retention Bonus previously paid to her within thirty (30) days of
receiving a demand from the Company for the repayment of the Sign On and/or
Retention Bonus. Employee specifically agrees that the Company may withhold some
or all of any such repayment from salary or other amounts the Company may owe to
Employee.
(b)    Confidentiality. Employee, by virtue of her position with the Company,
will have access to and/or receive trade secrets and other confidential and
proprietary information about the Company’s business which is not generally
available to the public and which has been developed or acquired by the Company
at considerable effort and expense (hereinafter “Confidential Information”).
Confidential Information includes, but is not limited to, information about the
Company’s business plans and strategy, environmental strategy, legal strategy,
legislative strategy, finances, marketing, management, operations, and/or
personnel. Employee agrees that, both during and after Employee’s employment
with the Company, Employee:
(i)    will only use Confidential Information in connection with Employee’s
duties and activities on behalf of or for the benefit of the Company;
(ii)    will not use Confidential Information in any way that is detrimental to
the Company;
(iii)    will hold the Confidential Information in strictest confidence and take
reasonable efforts to protect such Confidential Information from disclosure to
any third party or person who is not authorized to receive, review or access the
Confidential Information;


3

--------------------------------------------------------------------------------

amerenbarlogo.jpg [amerenbarlogo.jpg]


(iv)    will not use Confidential Information for Employee’s own benefit or the
benefit of other than the Company, without the prior written consent of the
Company; and
(v)    will return all Confidential Information to the Company within two (2)
business days of Employee’s termination of employment or immediately upon the
Company’s demand to return the Confidential Information to the Company.


(c)    Non-Solicitation. Employee agrees that for one (1) year after the end of
Employee’s employment with the Company, the Employee will not, directly or
indirectly, on behalf of herself or any other person, company or entity:
(i)    market, sell, solicit, or provide products or services competitive with
or similar to products or services offered by the Company to any person, company
or entity that: (A) is a customer or potential customer of the Company during
the twelve (12) months prior to Employee’s termination of employment and (B)
with whom or concerning whom Employee (I) had direct contact during the twelve
(12) months prior to the Employee’s termination of employment or (II) possessed,
utilized or developed Confidential Information with regard to during the twelve
(12) months prior to Employee’s termination of employment;
(ii)    raid, hire, solicit, encourage or attempt to persuade any employee or
independent contractor of the Company, or any person who was an employee or
independent contractor of the Company during the 24 months preceding the
Employee’s termination, to leave the employ of, terminate or reduce the person’s
employment or business relationship with the Company; or
(iii)    interfere with the performance of any Company employee or independent
contractor’s duties for the Company.
(d)    Acknowledgments and Remedies. Employee acknowledges and agrees that the
Confidentiality and Non-Solicitation provisions set forth above are necessary to
protect the Company’s legitimate business interests, such as its Confidential
Information, goodwill and customer relationships. Employee acknowledges and
agrees that a breach by the Employee of either the Confidentiality or
Non-Solicitation provision will cause irreparable damage to the Company for
which monetary damages alone will not constitute an adequate remedy. In the
event of such breach or threatened breach, the Company shall be entitled as a
matter of right (without being required to prove damages or furnish any bond or
other security) to obtain a restraining order, an injunction, or other equitable
or extraordinary relief that restrains any further violation or threatened
violation of either the Confidentiality or Non-Solicitation provision, as well
as an order requiring Employee to comply with the Confidentiality and/or
Non-Solicitation provisions. The Company’s right to a restraining order, an
injunction, or other equitable or


4

--------------------------------------------------------------------------------

amerenbarlogo.jpg [amerenbarlogo.jpg]


extraordinary relief shall be in addition to all other rights and remedies to
which the Company may be entitled in law or in equity, including, without
limitation, the right to recover monetary damages for Employee’s violation or
threatened violation of the Confidentiality and/or Non-Solicitation provisions.
Finally, the Company shall be entitled to an award of attorneys’ fees incurred
in connection with securing any relief hereunder and/or pursuant to a breach or
threatened breach of the Confidentiality and/or Non-Solicitation provisions.
5.    At-Will Employment. Employee acknowledges that the laws of the State of
Missouri recognize “employment at will.” Employee agrees that she is an at-will
employee of the Company whose employment may be terminated by the Company or the
Employee at any time for any reason whatsoever, with or without prior notice.
Nothing in this Agreement shall be construed as conferring upon Employee any
right of continued employment with the Company nor will this Agreement limit in
any way the Company’s right to terminate Employee’s employment at any time.


6.    Confidentiality of Agreement. The terms of this Agreement shall remain
strictly confidential. Employee agrees to strictly maintain the confidentiality
of such information, provided, however Employee may disclose such information to
her spouse, financial advisor, attorney and accountant. The unauthorized
disclosure of such information by Employee to any other individual or entity,
except as required or specifically allowed by law, may result in the termination
of Employee’s employment. Employee further acknowledges and agrees that a breach
by Employee of this Section will cause irreparable damage to the Company for
which monetary damages alone will not constitute an adequate remedy. In the
event of such breach or threatened breach, the Company shall be entitled to the
remedies set forth in Section 4(d).
7.    Cooperation with Federal Agencies. Nothing in this Agreement shall be
construed to prohibit Employee from reporting any suspected instance of illegal
activity of any nature, any nuclear safety concern, any workplace safety concern
or any public safety concern to the United States Nuclear Regulatory Commission
(NRC), Federal Energy Regulatory Commission (FERC), North American Electric
Reliability Corporation (NERC), SERC Reliability Corporation (SERC), the United
States Department of Labor or any other federal or state governmental agency,
and shall not be construed to prohibit Employee from participating as a witness
or claimant in any state or federal administrative, judicial or legislative
proceeding or investigation with respect to any of the matters identified in
this Agreement. Employee agrees to cooperate fully in any investigation
conducted by the NRC, FERC, NERC, SERC, the Company, or any state or
governmental agency relating to matters occurring during Employee’s employment
with the Company. Nothing in this agreement limits Employee’s rights to file a
charge with any administrative agency (such as the those listed above or U.S.
Equal Employment Opportunity Commission, the Department of Labor (“DOL’’), and
the


5

--------------------------------------------------------------------------------

amerenbarlogo.jpg [amerenbarlogo.jpg]


Securities and Exchange Commission (“SEC”)), provide information to or
communicate directly with any federal, state or local agency, or participate in
any agency investigation or other administrative proceeding whether initiated by
the parties or someone else.
8.    Applicable Law and Severability. The validity, construction,
interpretation and enforceability of this Agreement will be determined and
governed by the laws of the State of Missouri without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the Parties hereby consent to exclusive
jurisdiction and agree that such litigation will be conducted in the federal or
state courts of the State of Missouri. The Parties waive the right to jury trial
in any such litigation. The Parties agree that the provisions of this Agreement
are severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions will
nevertheless be binding and enforceable. Moreover, if a court finds that any of
the covenants contained in Sections 4 and 6 or any part thereof, are held to be
unenforceable, the Company and Employee agree that the court making such
determination shall have the power to revise or modify such provision to make it
enforceable to the maximum extent permitted by applicable law and, in its
revised or modified form, said provision shall then be enforceable.
9.    Amendment to this Agreement. The Company may, in writing, amend this
Agreement in any manner, provided that no such amendment may adversely affect
the Employee’s rights hereunder without Employee’s written approval.
10.    Successor. All obligations of the Company under this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
11.    Section 409A of the Code. This Agreement shall be interpreted in a manner
that satisfies the requirements of Internal Revenue Code Section 409A. The
Company may make changes in the terms of this Agreement (including changes that
may have retroactive effect) deemed necessary or desirable to comply with
Internal Revenue Code Section 409A. The Company makes no representation or
covenants that this Agreement will comply with Internal Revenue Code Section
409A.
12.    Miscellaneous. This Agreement constitutes the sole and entire agreement
between the Parties with respect to the subject matters addressed in this
Agreement and supersedes all prior or contemporaneous agreements, understandings
and representations, oral and written, with respect to these subject matters,
including without limitation, any prior sign


6

--------------------------------------------------------------------------------

amerenbarlogo.jpg [amerenbarlogo.jpg]


on bonus agreement and/or retention bonus agreement proposed or agreed to
between the Parties.
*    *    *
IN WITNESS THEREOF, the Company has caused this Agreement to be signed by a
proper and authorized representative and Employee has signed this Agreement, as
of the date following their respective signatures.


BHAVANI AMIRTHALINGAM
AMEREN SERVICES COMPANY
/s/ Bhavani Amirthalingam
By: /s/ Mark C. Lindgren
Employee Signature
Its: SVP, Corp. Comm & CHRO
Date: 3/1/2018
Date: 3/1/2018

























7